The opinion of the court was delivered by
The Chancellor.
The plaintiffs assign for error that the proof of thé plea of privilege filed in the cause was not sufficient. It appears that he made no objection on that ground on the trial in the Court of Common Pleas, (where the proof was for the first time adduced, the justice of the *213peace before whom the suit was brought having refused to entertain the plea,) but objected to the reception of any proof on the subject, on the ground that it was irregular to admit it. The fact that he did not object to the sufficiency of the proof debars him from taking advantage of the insufficiency on error. He will be regarded as having waived the objection. Jaques v. Hulit, 1 Harr. 38; Steward v. Sears, 7 Vroom 173.
The judgment of the Supreme Court should therefore be .affirmed.
For affirmance—The Chancellor, Deptte, Dixon, Parker, Reed, Scudder, Cole, Paterson, Whitaker. 9.
For reversal—Hone.